Citation Nr: 1400579	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had verified active duty service from May 1985 to May 1987, March 2003 to October 2003, December 2004 through May 2005, September 2005 through May 2006, as well as many years of inactive duty and additional periods of active duty not currently ascertainable from the record before the Board.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Reno, Nevada RO currently maintains original jurisdiction over the claims file.

The appellant requested a Travel Board hearing in conjunction with his appeal, but withdrew that request in March 2010.  38 C.F.R. § 20.704(e) (2013)

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that obstructive sleep apnea began during service, and/or that it is secondary to, either by causation or aggravation, his service-connected gastroesophageal reflux disease.  

Initially, the RO must ascertain the Veteran's periods of active and inactive duty.  In addition to the periods of active duty described in the Introduction, it is apparent that the Veteran had additional active duty dates that are currently unknown to the Board.  Notably, the Veteran's DD Form 214s associated with the claims file, regardless of the unknown periods of active duty, appear to inaccurately calculate the total active service currently known.  All periods of the appellant's active and inactive service must be verified on remand.  It is noted for instance that the document that verifies the first period of service indicated 3 years of prior service.  There is no verification of this earlier period.

The matter must also be remanded to obtain an examination concerning the etiology of the Veteran's sleep apnea.  In addition to the Veteran's credible report of symptomatology following his return from overseas service, a March 2004 sleep study (performed in between a period of active duty that ended in October 2003, and another period of active duty that began in December 2004, per the current records) indicated that the Veteran experienced apneas, hypopneas, obstructive apneas, central apneas, and mixed apneas during a seven-hour sleep study.  Unfortunately, that sleep study did not include any findings concerning current sleep related diagnoses.  December 2005 service treatment records indicate a history of obstructive sleep apnea, as well as increased heartburn at night in association with a diagnosis of gastroesophageal reflux disease.  As such, there is an indication that the current sleep apnea diagnosis may have begun during service, or may be related to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's active duty service, active duty for training, inactive duty training, and other inactive duty service.  

This verification process should involve resolving discrepancies in the Veteran's "total prior active service" as indicated on his various DD Form 214s.

After service is verified, ascertain whether there are any additional service treatment records for the newly verified periods that should be sought.  Documentation of all attempts to obtain records should be set out in the claims folder.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his obstructive sleep apnea.  The examiner should review this remand, the claims file, and all relevant records associated with the Veteran's Virtual VA electronic file.  The report should indicate that this review occurred.  

Following examination, the examiner must interpret, to the extent possible, the March 2004 sleep study, and indicate whether any sleep-related diagnoses are appropriate based on that report.

The examiner should thereafter opine whether it is at least as likely as not (a 50 percent chance or greater) that the Veteran's obstructive sleep apnea had its onset during service, is due to an event or injury during service, or is otherwise related to active duty service.  In providing this opinion, the examiner must (a) comment on the timing of the March 2004 sleep study in relation to the Veteran's various periods of active duty service, as verified by the RO/AMC, and (b) identify, to the extent possible, the timing of the onset of the sleep disorder.

The examiner must also opine whether it is at least as likely as not (a 50 percent chance or greater) that the sleep apnea is caused or aggravated (permanently made worse) by the service-connected gastroesophageal reflux disease.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion without resort to speculations, he or she should indicate why such a response would be speculative.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

